Citation Nr: 1827399	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-33 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES


1. Entitlement to service connection for ischemic heart disease, to include as due to herbicide agents exposure.

2. Entitlement to service connection for breast cancer, to include as due to herbicide agents exposure.

3. Entitlement to special monthly compensation (SMC) based on need for the regular aid and attendance of another person and/or housebound status.

4. Entitlement to a temporary total evaluation due to hospitalization over 21 days.


REPRESENTATION

Veteran represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In February 2013, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) regarding the matters of service connection for ischemic heart disease, entitlement to SMC, and entitlement to a temporary total evaluation.  In October 2014, the Board remanded this matter for further development.  In July 2016, the Board remanded the issue of entitlement to SMC based on need for the regular aid and attendance of another person and/or housebound status for further development, and also remanded the issue of entitlement to service connection for breast cancer so that the Veteran could be scheduled for a personal hearing.  Additionally, in July 2016, the Board denied service connection for ischemic heart disease and denied entitlement to a temporary total evaluation due to hospitalization over 21 days.  The Veteran appealed these determinations to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Partial Remand (Joint Motion) submitted to the Court was granted in an Order dated in April 2017 which vacated the Board's decision as to the aforementioned determinations, and the impacted issues were remanded back to the Board.

In October 2016, the Veteran withdrew his request for a hearing in conjunction with his claim for service connection for breast cancer.  He was also advised in August 2017 that the VLJ who conducted the February 2013 hearing was no longer employed by the Board.  He was informed of his options for another hearing but did not respond.  

Finally, in a January 2018 letter, the Board advised the Veteran's representative, The American Legion, that the Veteran's claim had returned to the Board.  They were invited to submit a written presentation or brief and advised that if the Board did not receive a response within 30 days, the adjudication of the appeal would proceed.  Review of the record shows that a response to this letter has not been received, thus, the Board will proceed with this matter.  

The issue of entitlement to SMC is addressed in the REMAND portion below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam era; thus, he is presumed to have been exposed to herbicide agents therein.

2. Resolving reasonable doubt in his favor, the Veteran has been diagnosed with ischemic heart disease which is presumed to be caused by exposure to herbicide agents.

3. Breast cancer is not among the diseases that are presumed to be associated with exposure to herbicide agents.

4. The competent and probative evidence of record preponderates against a finding that the Veteran's breast cancer is etiologically related to his active service, including exposure to herbicide agents therein.

5. The preponderance of the competent evidence record shows that the Veteran was not hospitalized in excess of 21 days for a service-connected disability, or for a disability that is related to or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1. Ischemic heart disease is presumed to be related to active service.  38 U.S.C. §§ 1110, 1116 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

2. Breast cancer was not incurred in or aggravated by active service and may not be presumed to have been incurred as a result of exposure to herbicide agents during active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for a temporary total rating due to hospital treatment in excess of 21 days for a service-connected disability have not been met.  38 U.S.C. §1155 (2012); 38 C.F.R. § 4.29 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in April 2010 and August 2014.

In February 2013, the Veteran testified at a videoconference hearing, before a Veterans Law Judge who complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  VA has obtained all identified and available service and post-service treatment records.  The Board notes the Veteran was not scheduled for a VA examination to determine whether his breast cancer may be related to active service.  VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, with regard to the claim for service connection for breast cancer, there is competent medical evidence of a current disability and the Veteran is presumed to have been exposed to herbicides during service, however, the record does not contain competent evidence indicating breast cancer may be related to his service or to herbicide exposure therein.  Accordingly, a VA examination is not required here, even under the low threshold of McLendon.  

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained.  Neither the Veteran nor his representative has raised any issues with the duty to notify or assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  The Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Service Connection 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The record reflects that the Veteran served in the Republic of Vietnam during the Vietnam era; thus, he is presumed to have been exposed to Agent Orange and/or other herbicide agents therein. 38 C.F.R. § 3.307(a)(6)(iii).  

Diseases associated with exposure to herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  These diseases include ischemic heart disease, but do not include breast cancer.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

1. Ischemic Heart Disease

The Veteran contends he has ischemic heart disease that is related to exposure to Agent Orange (herbicides) while serving in Vietnam during the Vietnam era.  Post-service treatment records showed notations of congestive heart failure in October 2003 and May 2010, and heart failure in April 2005 and June 2010.  

On a VA examination in November 2010, the examiner found no evidence of ischemic heart disease, and explained that while the Veteran was noted to have congestive heart failure in his treatment records, it was not deemed chronic.  The examiner found no evidence of record of a diagnosis of coronary artery disease or other evidence of ischemic heart disease.

On a VA examination in February 2015, the examiner found that the Veteran did not have or ever had a heart condition, and noted there was no documentation of any objectively identified or diagnosed coronary artery disease, and no other evidence documented objective findings consistent with ischemic heart disease.  It was noted that the Veteran had a significant medical history with multiple comorbidities including risk factors for coronary artery disease.  The examiner noted that there had been no myocardial event to identify that the Veteran did, in fact, have evidence of ischemic heart disease and also stated that given the Veteran's comorbidities and obesity, any form of objective testing to clearly identify ischemic heart disease would not be indicated and would be ill-advised from a medical standpoint.  

The record also contains a letter dated in August 2017, in which a private physician, Dr. C.P.F., indicated he had reviewed over 15,000 pages of the Veteran's records in detail regarding the possible presence of heart disease, and noted that the Veteran's diagnosis of congestive heart failure had been well-documented throughout his record, and that ischemic heart disease was the most common cause of congestive heart failure, with dilated cardiomyopathy and valvular heart disease being the second and third most common etiology.  Dr. F. indicated he did not find evidence of dilated cardiomyopathy or valvular heart disease in the Veteran's record.  Dr. F. indicated that there were other indicators that supported the likelihood of the Veteran having ischemic heart disease including his risk factors for the disease including hyperlipidemia, diabetes with noted complications, tobacco use, hypertension, deep venous thrombosis requiring the need for anticoagulation, and morbid obesity, and his laboratory data from one particular hospitalization which established the presence of elevated cardiac markers.  Dr. F. noted that records indicated that on multiple occasions diagnostic testing was limited for the Veteran, but there were other ways to calculate risk, including using mathematical models incorporating risk factors and laboratory data, which was particular relevant given the diminished reliability of imaging and procedures in the setting of morbid obesity, from which the Veteran suffered.  Based on his extensive medical history, Dr. F. opined that the Veteran more likely than not suffered from ischemic heart disease based on his diagnosis of heart failure and risk factors which predisposed him to the most likely etiology of this disease, which was ischemic heart disease.  

After having carefully reviewed the record, resolving reasonable doubt in favor of the Veteran and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran has ischemic heart disease.  Significantly, the most recent medical evidence from a private physician, Dr. F., was based on a review of the Veteran's complete medical history and concludes that he does have ischemic heart disease, and acknowledges that due to the severity of the Veteran's medical conditions, diagnostic testing options are limited for the Veteran.  As noted above, ischemic heart disease is deemed associated with herbicide agents exposure and the Veteran had presumed herbicide exposure as a result of his Vietnam service.  Thus, based on the foregoing and resolving any doubt in the Veteran's favor, entitlement to service connection for ischemic heart disease is warranted.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
2. Breast Cancer

The Veteran contends that his breast cancer was due to Agent Orange exposure in Vietnam.  VA treatment records showed that in June 2014, after the Veteran noted a mass under his left nipple for several months, he underwent a core biopsy which revealed adenocarcinoma, grade 3.  In August 2014, he underwent a mastectomy with sentinel lymph node biopsy which showed invasive micropapillary carcinoma.  

After review of the entire record, the Board finds that the preponderance of the evidence is against the grant of service connection for breast cancer.  

With regard to service connection on a direct basis, the Veteran's service treatment records do not contain any complaints or findings related to breast cancer, nor do his postservice treatment records show that such a disorder manifested within the first post-service year.  Rather, the record shows that it was many years after the Veteran's separation from service that his breast cancer was first diagnosed.  Accordingly, it is not shown that the Veteran's breast cancer was manifested in service or within one year of service, such that the chronic disease provisions would apply.  Importantly, it is not the Veteran's contention that his breast cancer is directly related to his service.  Rather, it is his contention that his breast cancer is the result of his exposure to herbicide agents in service.

As noted above, breast cancer is not among the diseases that are presumed to be associated with exposure to herbicide agents.  There is also no competent evidence linking breast cancer to the Veteran's service, to include his herbicide agents exposure therein.  Without the benefit of the presumptive provisions noted above, the Veteran must submit competent evidence establishing a connection between Agent Orange exposure in Vietnam and his breast cancer.  However, there is no such competent evidence of record.  While treatment records describe the biopsy and removal of breast cancer, these records do not show that any such cancer was etiologically related to active service, to include herbicide agents exposure therein.

The Board acknowledges that the Veteran contends his breast cancer is related to his herbicide exposure in service.  While his reports of symptoms are considered credible lay evidence, these statements are not considered competent or probative evidence of an actual diagnosis of cancer and/or of any causal nexus to service, because the Veteran is not competent, as a layperson, to provide an opinion or evidence as to matters involving medical diagnosis or etiology.  See Jandreau v. Nicholson, supra; see also Kahana v. Shinseki, supra.

As noted above, what is missing from the record is competent (medical) evidence of a link between the Veteran's breast cancer and his service, to include herbicide agents exposure therein.  As discussed above, a VA examination/opinion with regard to this issue is not necessary in this matter.  Accordingly, based on the foregoing, the Board finds that the claim for service connection for breast cancer must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Temporary Total Rating due to Hospitalization over 21 Days

The Veteran contends he is entitled to temporary total disability rating pursuant to 38 C.F.R. § 4.29, based on his hospitalization from July 6, 2010 to September 23, 2010.  A temporary total disability rating (100 percent) will be assigned when it is established that a service-connected disability has required hospital treatment in a Department of Veterans Affairs or an approved hospital for a period in excess of 21 days.  38 C.F.R. § 4.29.

A VA discharge summary shows that the Veteran was hospitalized from July 6, 2010, through September 23, 2010.  He was admitted for rehabilitation and skilled nursing care, and presented from home upon referral from his primary care provider for wound care to his bilateral lower extremities.  The course of his inpatient hospitalization included treatment for venous insufficiency and hypertension with ulceration, for which routine wound care was provided and his lower extremity ulcerations healed without complication.  Physical therapy was not indicated for his disability as he was able to transfer with modified independence from an electric wheelchair using a heavy duty walker, and he was scheduled in Specialty Wheelchair Clinic for adaptations to his electric mobility.  He was also treated for a posterior upper thigh wound, a right lower pannus wound, and cellulitis of pannus.  On discharge, the primary diagnoses were listed as chronic venous insufficiency with bilateral lower extremity ulceration - healed, posterior upper thigh wound, right lower abdominal pannus wound, debility status post physical and occupational rehabilitation, and cellulitis of pannus - resolved.  

On a VA examination in October 2010, the examiner indicated that the Veteran had severe venous insufficiency of both lower extremities, noting that it had been long-standing, had improved somewhat recently, but over time had progressively worsened.  The examiner indicated that an examination could not be performed that day because the Veteran was in an extra-large wheelchair, and the wheelchair itself, to include the Veteran, could not enter the examining room, because both were too large.  The examiner indicated the Veteran had very large dressings and bandages over both legs, extending to above the knees, and the examiner did not dare remove these.  It was also noted that the Veteran stated that the ulcerations of the legs had healed, but he still had them on the abdomen.  The examiner indicated that the physical examination, therefore, could not be performed, but the examiner did attend to the medical opinion, based on a discussion with the Veteran and a review of 3 volumes of claims files and all his entries in CPRS.  The examiner also indicated that he did not wish to subject the Veteran to having any physical examination performed, as it was not going to provide any additional information.  The examiner opined, based on review of the all the records, that the Veteran's chronic venous insufficiency with lower extremity ulceration, was not due to his diabetes.  The examiner also noted review of the current medical literature extensively, to include sources such as eMedicine.com, Mayo Clinic, University of Chicago, Brigham and Women's Hospital in Boston, the National Institutes of Health, and the National Laboratory of Medicine, and could not find any of those mentioning diabetes as an etiologic basis for chronic venous insufficiency.  The examiner indicated that the most likely cause of the Veteran's chronic venous insufficiency was multifactorial, to include his extreme obesity, and other medical comorbidities.  The examiner also could not find any of the above sources mentioning diabetes as a specific or direct or indirect cause of chronic venous insufficiency, as these were most often do to venous valvular disease (due to his multitude of risk factors).  The examiner also noted that the Veteran had multiple risk factors for the development of chronic venous insufficiency, and the examiner could not find any aggravation issues.  

In August 2016, a VA examiner opined, after reviewing an extensive number of records, that it was medically impossible to state that it was at least as likely as not the Veteran's hospitalization from July 6, 2010 to September 23, 2010, with a primary diagnosis of chronic venous insufficiency was caused and/or aggravated by the service-connected diabetic neuropathy disabilities.  The examiner noted that the rationale was clear, indicating that the Veteran had so many intertwined and complicating medical comorbidities of extreme severity that this could not be determined.  The examiner also indicated that attempting to unravel these extensive medical comorbidities and delineating each one, based on this examiner's experience, was not possible to do as they were all complex and severe, and determining how each of these plays into the other, in the setting of his severe medical comorbidities, made answering that impossible.  The examiner concluded that the opinion could not be provided, and indicated that any additional information or examination would not permit such opinion to be made, as the extent of the Veteran's medical comorbidities made this impossible.  The examiner also noted that performing additional examinations to attempt to answer the questions would be futile, due to the number and extent and severity of the Veteran's excessive medical diagnoses, many of which are intertwined and complex.

The Veteran contends he is entitled to a temporary total disability rating pursuant to 38 C.F.R. § 4.29, based on his hospitalization from July 6, 2010 to September 23, 2010.  The competent evidence of record, however, shows that this hospitalization was for the treatment of ulcerations and wounds related to the Veteran's non-service-connected chronic venous insufficiency of the bilateral lower extremities.  Moreover, the preponderance of the competent evidence, which includes the VA examiner's opinions noted above, does not show that the Veteran's chronic venous insufficiency of the bilateral lower extremities have been related to or aggravated by a service-connected disability.  Accordingly, the competent evidence of record does not show that the Veteran was hospitalized in a VA facility for more than 21 days for treatment of service-connected disability, or a disability caused or aggravated by a service-connected disability.  Thus, a temporary total disability rating is not warranted under 38 C.F.R. § 4.29 for the Veteran's hospitalization from July 6, 2010 to September 23, 2010. 


ORDER

Service connection for ischemic heart disease is granted.

Service connection for breast cancer is denied.

A temporary total evaluation due to hospitalization over 21 days is denied.


REMAND

With regard to the claim for entitlement to SMC based on the need for aid and attendance of another person and/or housebound status, the Board finds that a remand is warranted in light of the grant of service connection for ischemic heart disease herein, as the SMC claim is, at least in part, dependent on the assignment of ratings to the claim granted herein.  In that regard, the Board notes that in addition to the grant of service connection for ischemic heart disease herein, the record reflects that the Veteran is service connected for PTSD, rated as 70 percent disabling; diabetes mellitus, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; peripheral neuropathy (PN) of the right upper extremity, rated as 10 .percent disabling; PN of the left upper extremity, rated as 10 percent disabling; diabetic PN of the sciatic nerve of the right lower extremity (RLE), rated as 10 percent disabling; diabetic PN of the sciatic nerve of the left lower extremity (LLE), rated as 10 percent disabling; diabetic PN of the femoral nerve, RLE, rated as 10 percent disabling; diabetic PN of the femoral nerve, LLE, rated as 10 percent disabling; hearing loss, rated as 0 percent disabling; and diabetes skin ulcers of the lower extremities, rated as 10 percent disabling effective November 4, 2009, and noncompensable from June 20, 2013.  The record also shows that a TDIU rating (total rating based on individual unemployability due to the Veteran's service-connected disabilities) has been granted, effective November 4, 2009.

Additionally, the Board notes that although the record appears to show that the Veteran is in need of aid and attendance and is receiving in home care, the evidence of record has suggested that his service-connected disabilities are not alone the cause of this.  In support of the claim, in a memorandum brief dated in August 2017, the Veteran's representative maintained that he is eligible for SMC based on the need for aid and attendance of another person, stating that the Veteran is unable to keep ordinarily clean and presentable because of his service-connected PTSD, that he is unable to keep ordinarily clean and presentable because of chronic ulcers related to service-connected diabetes, and that he frequently needs adjustment of special orthopedic appliances (compression leggings) and is unable to dress/undress himself in these same orthopedic appliances.  The representative also maintained that the Veteran would qualify for SMC based on housebound status.

As noted above, a Court Order dated in April 2017 remanded this issue back to the Board for adjudication consistent with the Joint Motion in which the parties agreed that in its prior decision the Board failed to address the impact of the Veteran's posttraumatic stress disorder (PTSD) symptomatology on his claim for SMC.  The parties agreed that the Board's analysis on the issue of SMC did not include a pivotal piece of evidence-that in March 2015, a VA medical opinion concluded that the Veteran's PTSD had a moderate impact on his hygiene.  

In light of the foregoing, the Board finds that an attempt to obtain complete treatment records for the Veteran should be made, to include VA treatment records dated from November 2016 to the present.  The record also reflects that the Veteran was last assessed for entitlement to SMC based on the need for aid and attendance or housebound status in July 2015; accordingly, on remand, a determination should be made by the AOJ as to whether an updated opinion in this regard should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. With any assistance needed from the Veteran, obtain any relevant outstanding medical records, to include VA treatment records dated from November 2016 to the present.  Negative replies should be requested.

2. After completing the above actions and any other development as may be indicated, the AOJ should make a determination as to whether an updated examination and/or opinion regarding entitlement to SMC based on the need for aid and attendance or housebound status is warranted, to include consideration of the impact of the Veteran's PTSD symptoms.  

3.  After completing the above actions, the claim must be readjudicated.  If any claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


